Case: 5:08-cr-00031-JMH-CJS Doc #: 222 Filed: 08/05/21 Page: 1 of 6 - Page ID#: 798



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

   UNITED STATES OF AMERICA,             )
                                         )
          Plaintiff,                     )         Criminal Case No.
                                         )          5:08-cr-31-JMH
   v.                                    )
                                         )
   ISAIAH LAMAR ROBINSON,                )            MEMORANDUM
                                         )         OPINION AND ORDER
          Defendant.                     )

                                        ***

        This matter is before the Court on Defendant Isaiah Robinson’s

 Motion    for   Compassionate      Release    pursuant     to   18   U.S.C.    §

 3582(c)(1)(A). (DE 215). On February 7, 2008, Robinson was indicted

 on a six-count indictment, with three counts of committing Hobbs

 Act robbery (Counts 1, 3 and 5) and use, carry and discharge of a

 firearm during and relation to a crime of violence (Counts 2, 4,

 and 6). (DE 11). He pleaded guilty and was sentenced, on September

 23, 2008, to a total term of 828 months of imprisonment. (DE 145).

 Robinson is currently serving his sentence at USP McCreary in Pine

 Knot, Kentucky, and is projected to be released on June 28, 2067.

 (DE 217-1). He now moves the Court to modify his sentence under 18

 U.S.C. § 3582(c)(1)(A). (DE 215). For the reasons set forth below,

 his motion is denied.

        Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec.

 21, 2018), the Court could not grant a motion for compassionate

 release unless the director of the Bureau of Prisons (BOP)                filed

                                   Page 1 of 6
Case: 5:08-cr-00031-JMH-CJS Doc #: 222 Filed: 08/05/21 Page: 2 of 6 - Page ID#: 799



 the motion. See 18 U.S.C. § 3582(c)(1)(A) (2017). The First Step

 Act amended § 3582(c)(1)(A) to allow the court to grant a motion

 for compassionate release filed by the defendant himself “after

 the defendant has fully exhausted all administrative rights to

 appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf or the lapse of 30 days from the receipt of

 such a request by the warden of the defendant’s facility, whichever

 is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A); PL 115-391, 132

 Stat 5194 § 603 (Dec. 21, 2018). The Sixth Circuit has determined

 that the occurrence of one of the two events mentioned in the

 statute      is    a    “mandatory     condition”      to   the   Court   granting

 compassionate release. United States v. Alam, 960 F.3d 831, 833

 (6th   Cir.       2020).   If   the   government    “properly     invoke[s]”      the

 condition, the Court must enforce it. Id. at 834. In this case,

 the United States has not acknowledged whether or not Robinson has

 appropriately          exhausted    his   administrative     remedies,    but     has

 attached the defendant’s previous requests to the warden. (See DE

 217-2, 217-3). Therefore, the Court will find that it has the

 authority to consider Robinson‘s motion.

        The   compassionate         release   statute    permits   this    Court   to

 “reduce the term of imprisonment” and “impose a term of probation

 or supervised release with or without conditions that does not

 exceed the unserved portion of the original term of imprisonment.”

 18 U.S.C. § 3582(c)(1)(A). Under the applicable provision of

                                       Page 2 of 6
Case: 5:08-cr-00031-JMH-CJS Doc #: 222 Filed: 08/05/21 Page: 3 of 6 - Page ID#: 800



 Section 3582(c)(1)(A), however, the Court may grant this relief

 only if it finds that “extraordinary and compelling reasons warrant

 such a reduction,” and the “reduction is consistent with applicable

 policy statements issued by the Sentencing Commission.” 18 U.S.C.

 § 3582(c)(1)(A)(i).

        The statute does not define what it means to be “extraordinary

 and compelling.” The commentary to the policy statement by the

 Sentencing Commission applicable to Section 3582(c)(1)(A) provides

 some guidance; however, the Sixth Circuit has determined that the

 policy statement applies only to motions filed by the BOP and does

 not apply when a defendant moves for compassionate release on his

 own behalf. United States v. Jones, 980 F.3d 1098, 1108-11 (6th

 Cir.    2020).   In   such    cases,   district     courts    are   no   longer

 constrained by the reasons enumerated in §1B1.13’s application

 note. See id.; United States v. Elias, 984 F.3d 516 (6th Cir.

 2021); see also United States v. Gunn, 980 F.3d 1178, 1180 (7th

 Cir. 2020). Thus, courts need not rely on the application note as

 binding in its analysis; instead, a court may exercise its “full

 discretion” to determine whether the defendant has demonstrated

 extraordinary and compelling reasons for compassionate release,

 Jones, 980 F.3d at 1111, and, if so, whether the section 3553(a)

 factors weigh in favor of release.

        As grounds for his motion, Robinson admits that: he has not

 been diagnosed with a terminal illness; he does not suffer from

                                   Page 3 of 6
Case: 5:08-cr-00031-JMH-CJS Doc #: 222 Filed: 08/05/21 Page: 4 of 6 - Page ID#: 801



 any serious physical or medical conditions; he is not 65 years-

 old or older; he has no existing issues with a caregiver of a minor

 child or his children; nor does he have an incapacitated spouse or

 registered partner.1 Instead, he asserts that he is entitled to

 relief based on a retroactive application of Section 403 of the

 First Step Act of 2018, which reduced the penalty for multiple

 section 924(c) violations committed by an offender who had not

 previously incurred such a conviction. (See DE                  215 at 4-5).

 Unfortunately, however, this argument does not afford Robinson

 relief    because    the   determination     of    the   retroactivity    of   a

 statutory provision is made by Congress (see Dorsey v. United

 States, 567 U.S. 260, 274 (2012)), and the Sixth Circuit has

 already concluded that any recent amendments made to section 924(c)

 does not apply to cases like Robinson’s, where he was sentenced

 well before December 21, 2018. See United States v. Richardson,

 948 F.3d 733, 745-53 (6th Cir. 2020).

       Nevertheless, the Court must still consider whether “the

 factors set forth in section 3553(a) to the extent that they are

 applicable” support the requested sentence reduction. 18 U.S.C. §

 3582(c)(1)(A);      Jones,    980    F.3d   at    1107-1108.   These    factors

 include:



 1The Court has reviewed the documents accompanied to the Government’s response
 — specifically, Robinson’s medical records (see DE 219-3, 219-4, & 219-5) — and
 concludes that there are also no other “extraordinary and compelling reasons”
 which support his release.

                                     Page 4 of 6
Case: 5:08-cr-00031-JMH-CJS Doc #: 222 Filed: 08/05/21 Page: 5 of 6 - Page ID#: 802



        (1) the nature and circumstances of the offense and the
            history and characteristics of the defendant;

        (2)    the need for the sentence imposed--
              A. to reflect the seriousness of the offense, to
                 promote respect for the law, and to provide just
                 punishment for the offense;
              B. to afford adequate deterrence to criminal
                 conduct;
              C. to protect the public from further crimes of
                 the defendant; and
              D. to provide the defendant with needed educational
                 or vocational training, medical care, or other
                 correctional treatment in the most effective
                 manner; [and]
        (3)    the kinds of sentences available;

 18 U.SC. § 3553(a)(1)-(3).

        The § 3553(a) factors also include, the “kinds of sentence

 and the sentencing range” established in the guidelines; “any

 pertinent policy statement” issued by the Sentencing Commission;

 “the    need   to   avoid    unwarranted     sentence     disparities     among

 defendants with similar records who have been found guilty of

 similar conduct”; and “the need to provide restitution to any

 victims of the offense. § 3553(a)(4)-(7).

        The Court considered these factors extensively at Robinson’s

 sentencing hearing (see DE 148) and has reconsidered them for

 purposes of this motion. Robinson was involved in a series of

 violent robberies, wherein he seriously injured his victims by

 randomly discharging firearms. (DE 149 ¶¶ 20-35). He was also found

 to have held a leadership role in each robbery. Thus, based upon

 the record before it, the Court cannot find that Robinson would


                                   Page 5 of 6
Case: 5:08-cr-00031-JMH-CJS Doc #: 222 Filed: 08/05/21 Page: 6 of 6 - Page ID#: 803



 not pose a danger to the safety of the community if he were to be

 released.

        Further, even though Robinson contends that he has been taking

 steps towards rehabilitation, his disciplinary record tells a

 different tale. Robinson has been involved in three disciplinary

 actions and two incidents involving narcotics or alcohol. (See DE

 219). This record is exemplary of Robinson’s inability to conform

 to the prison’s rules and regulations. Robinson must begin to focus

 on his journey towards rehabilitation in order to ensure that he

 will   lead   a   quality   life    upon   his   release.    Accordingly,     in

 consideration of the § 3553(a) factors, the need for Robinson’s

 prison term to deter future criminal conduct, promote respect for

 the law, and provide just punishment, release is simply not

 appropriate.

        Robinson    has   not     demonstrated     that    extraordinary      and

 compelling    reasons    exist     for   his   early   release   or   that   the

 sentencing factors contained in 18 U.S.C. § 3553(a) support a

 reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A).

 Therefore, IT IS ORDERED that Robinson’s motion for compassionate

 release pursuant to 18 U.S.C. § 3582(c)(1)(A) [DE 215] is DENIED.

        This the 5th day of August, 2021




                                    Page 6 of 6
